 

Exhibit 10.01



Partnership Resolution

 

Forgiveness of Receivable Due J. W. Korth & Company LP

 

From

 

Korth Direct Mortgage LLC

 

____________________________________

 

 

Whereas, As of March 31, 2019, J. W. Korth & Company has provided Korth Direct
Mortgage LLC (“KDM”) with a net unrepaid support amount of $548,802, and

 

Whereas, J W Korth & Company is the 100% owner of KDM, and

 

Whereas, KDM will benefit by have a greater net worth to operate its business,
and provide for servicing its Mortgage Secured Notes,

 

Now Therefore, J. W. Korth & Company hereby forgives all receivables owed from
KDM up to March 31, 2019.

 

Completed this 1st Day of May 2019

 

Confirmed:

 

For J. W. Korth & Company

 

/s/ James W Korth

By James W. Korth

Managing Partner

 

For Korth Direct Mortgage LLC

 

/s/ James W. Korth

By James Korth

Chief Executive Officer

 

 

 



 

 

